DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   

Response to Amendment
Applicant's request for continued examination filed on January 10, 2021 and claims filed November 29, 2020 have been entered.
The claims objections have been withdrawn. The objection to claim 1 is withdrawn as “low MI” has been removed from the claim. The objection to claim 5 to clarify “echo signals” has been withdrawn as the claim was amended in the manner recommended by the examiner to set forth “ultrasonic imaging echo signals”.
The indefiniteness rejections under 35 USC 112(b) have been withdrawn. The indefiniteness rejection for claims 1 and 14 regarding “low” describing MI are withdrawn as this language has been removed from claim 1, and claim 14 has been canceled. The indefiniteness rejections for claim 14 regarding “prior to commencement of therapy” and “following 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 15-19, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low" in claim 1 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the amplitude values for the ultrasound transmit energy that would be considered to be “low” is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim(s) 1, 3, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seip et al. (US 2017/0360406, hereinafter referred to as Seip ‘406) in view of Chin et al. (US 2012/0029397).
Regarding claim 1, Seip ‘406 discloses an ultrasonic therapy system (“ultrasound-based intracranial sonothrombolysis (STL) treatment and ultrasound-dose pre-quantification apparatus 100” [0020], fig. 1) comprising: 
an ultrasound therapy probe (“an imaging and therapy ultrasound probe 106” [0021], fig. 1) having an array transducer (“probe 106 may include a single wideband ultrasound transducer 118” [0023] wherein “transducer 118 can consist of a one-dimensional phased array of transducer elements” [0023], fig. 1) which is adapted to transmit ultrasound energy at a therapy site in a body (“ultrasound transducer 118 for both ultrasound dose pre-quantification and dose delivery, thus potentially allowing implementation of existing ultrasound systems or scanners” [0023]); 
a transmitter (“console 104 includes a transmit and receive beamformer 108, and an ultrasound-scanner control unit 110” [0021], fig. 1), coupled to the ultrasound therapy probe (“ultrasound scanner 102 which further includes a console 104 and an imaging and therapy ultrasound probe 106” [0021], the coupling is seen in fig. 1), which is adapted to deliver electrical energy to the array transducer to cause the array transducer to produce ultrasound imaging energy and therapeutic ultrasound energy (“console 104 includes a transmit and receive beamformer 108, and an ultrasound-scanner control unit 110. The console 104 will typically include other components, such as interactive user controls and a display, both of which are not shown. Incorporated within the console 104 is control logic, such as one or more integrated 
a source of microbubble infusion (“microbubble infusion is started (step S306). The injection of fluid in which the microbubbles are suspended can be accomplished by means of a 
a programmed computer-based unit adapted (as necessitated by the measuring and computation described in [0044]-[0047] and as described in [0071]-[0072] a computer program is stored with a single processor or other unit may fulfill the functions described) to: 
measure sonotherapy signal strength (SS) as the amplitude of nonlinear signals received from a specified area in response to therapeutic ultrasound energy delivered by the ultrasound therapy probe (“One can set the local acoustic pressure inside the ROI to be the known “MGUE in situ acoustic pressure” by adjusting (increasing or decreasing) the scanner power output (i.e., the excitation pulse amplitude 200) to allow it to reach the maximum for the global ultraharmonic energy signal that is only scattered from bubbles located within the ROI” [0045], wherein the “the excitation amplitude for achieving any desired in situ acoustic pressure is readily computed” by determining the attenuation based on the final acoustic pressure at the transducer surface and the local acoustic pressure inside the ROI [0044]-[0047]) and direct adjustment of a transmit parameter of the transmitter in response to calculated therapy indices of SS measurements (“if the current, or just-previous, excitation amplitude 200 corresponds to an “MGUE in-situ acoustic pressure” of e.g., 0.8 MPa, at the obstruction 128, the excitation amplitude 200 from the scanner is then reduced by half so that the STL treatment can be performed with the respective treatment pressure at 0.4 MPa” [0048]); and 
measuring concentration of microbubbles (BC) at the therapy site (“Microbubble concentration can be estimated systemically” [0010] and the three different microbubble concentrations were monitored and displayed in fig. 2A) and maintaining microbubble 
Seip ‘406 does not disclose ultrasonically measuring concentration of microbubbles (BC) at the therapy site with low amplitude transmit energy and direct adjustment of the source of microbubble infusion in response to a UTI-1 -4-BC measurement to maintain microbubble concentration within a target range (emphasis added).
However, Chin, also in the field of ultrasonic therapy, does teach ultrasonically measuring concentration of microbubbles (BC) at the therapy site (“bubble monitor 140 detects an appropriate amount of microbubbles 212 in the blood vessel 210 of the vasculature 208 (steps S320, S325), the control system 110 is notified” [0070], wherein “The imaging system 160 interacts with the cavitation generator 120 to provide guidance based imaging which could be ultrasound, MRI (magnetic resonance imaging) or CT (computed tomography), among other imaging modalities. The imaging system 160 may also be used by the bubble monitor 140 in monitoring for the presence of bubbles” [0048]) with low amplitude transmit energy (Modified Seip ‘406’s invention is capable of transmitting low amplitude energy as there is not a standard for “low amplitude” defined by the original disclosure and therefore the range of amplitude values corresponds to “low” is indefinite) and direct adjustment of the source of microbubble infusion in response to a UTI-1 -4-BC measurement to maintain microbubble concentration within a target range (“Flow of the microbubble agent commences when the user actuates a switch. The agent circulates throughout the host's bloodstream, providing microbubbles 221 for the site 200 of the growth (step S315). When the bubble monitor 140 detects an appropriate amount of microbubbles 212 in the blood vessel 210 of the vasculature 208 (steps S320, S325), the control 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate ultrasonically measuring concentration of microbubbles (BC) at the therapy site and direct adjustment of the source of microbubble infusion in response to a BC measurement because optimum microbubble concentration allows for induced changes in tumor physiology which could restrict tumor growth [0010].
Regarding claim 3, Seip ‘406 further discloses the ultrasound therapy probe (“an imaging and therapy ultrasound probe 106” [0021], fig. 1) is further adapted to transmit therapeutic ultrasound energy into the body (“ultrasound transducer 118 for both ultrasound dose pre-quantification and dose delivery, thus potentially allowing implementation of existing ultrasound systems or scanners” [0023]) and receive echo signals from microbubbles in the body in response to the transmitted therapeutic ultrasound energy (“iteration to iteration, deriving, from echoes of said emitted ultrasound, a magnitude of an energy of a signal” [0013], wherein the transmission is directed at the bubbles [0026]); and 
wherein the programmed computer-based unit is further adapted to process echo signals received in response to the transmission of therapeutic ultrasound energy to compute sonotherapy signal strength (SS) (“an ultrasound-scanner control unit configured with at least one of an increasing mode and a decreasing mode and for:… iteration to iteration, deriving, from echoes of said emitted ultrasound, a magnitude of an energy of a signal” [0013] where this magnitude corresponds to amplitude as described in [0053]-[0055] and [0059]-[0060]) by detecting a maximum intensity (“peak” [0040] and [0050]-[0057]) of nonlinear echo signals received from the body in response to the transmission of therapeutic ultrasonic energy (“peak in 
Regarding claim 18, Seip ‘406 further discloses said programmed computer-based unit (“an ultrasound-scanner control unit” (claim 1) and as necessitated by the functions described with altering transmit parameters as described in at least [0053]-[0055] and [0059]-[0060]) is further adapted to conduct therapy by measuring SS following transmission of therapy ultrasound of a default amplitude (as described in claim 1 and [0051], increasing mode can be set with the ultrasound-scanner control unit where the amplitude of the transmitted therapy ultrasound increases with each iteration. As described in [0053] and with reference to fig. 2D, the amplitude is measured after each transmission and compared to the “stopping criterion”, following the first transmission 212, the second transmission 216 is transmitted, the second transmission is evaluated to have not met the “stopping criterion”, therefore the third transmission 220 is transmitted), and thereafter direct an increase of amplitude of the therapeutic ultrasound energy until a measured SS has attained a desired therapeutic range (“while in the increasing mode 204 as shown by the arrows 210, made which yield correspondingly three global ultraharmonic energies 212, 216, 220… Since the middle energy 216 exceeds that of the previous iteration, the stopping criterion has not been met. In the next iteration, the final energy 220 does not exceed that of the previous iteration, and so that stopping criterion has been met” [0053]).  
Regarding claim 19, Seip ‘406 further discloses said programmed computer-based unit (“an ultrasound-scanner control unit” (claim 1) and as necessitated by the functions described with altering transmit parameters as described in at least [0053]-[0055] and [0059]-[0060]) is the final energy 220 does not exceed that of the previous iteration, and so that stopping criterion has been met” [0053]), direct the transmitter to decrease a rate at which therapy pulses are transmitted (“stopping criterion has been met” [0053] which would be a decrease in the rate of therapy pulses as the therapy pulses would stop) until SS measurements are maintained within a desired therapeutic range (as discussed in [0059], “One example of the fine tuning option is to, upon reaching the stopping criterion, fall back to the amplitude of the just-previous iteration. This latter amplitude corresponds to the middle energy 216 in FIG. 2D. At this point, a single iteration can be performed in the same increasing mode 204 with a smaller increment. If the single iteration results in a decrease in the energy 202, the mode 204 is switched to the decreasing mode 208. The progressive testing then continues in the switched-to mode 208 with the same smaller decrement. If, on the other hand, the single iteration, as in the case of the energies 224, 228, results in an increase in the energy 202, the progressive testing then continues in the same increasing mode 204 with the same smaller increment” which would therefore maintain the desired therapeutic range).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seip ‘406 in view of Chin, as applied to claim 1, and in further view of Lampaskis et al. (“Investigation Of The Relationship Of Nonlinear Backscattered Ultrasound Intensity With Microbubble Concentration At Low MI”).

wherein the programmed computer-based unit is further adapted to microbubble concentration in an area in the body (“Microbubble concentration can be estimated systemically” [0010] and the three different microbubble concentrations were monitored and displayed in fig. 2A).
Modified Seip ‘406 does not disclose processing received echo signals to compute microbubble concentration in an area in the body as an average signal intensity of nonlinear echo signals received from the body normalized with respect to the area. 
However, Lampaskis, also in the field of ultrasound imaging of microbubbles, does teach processing received echo signals (images were collected to measure the intensity (Abstract, Introduction ¶ 8, Materials and Methods: Imaging protocol and intensity measurement)) to compute microbubble concentration in an area in the body as an average signal intensity of nonlinear echo signals (“nonlinear signals” (Discussion ¶ 7)) received from the body normalized with respect to the area (“In Figure 5 the relationship of intensity [intensity is given in arbitrary intensity units (AIU)] with contrast agent concentration when scanning with the C5-2 probe is shown... The data presented in Figure 5 (taken with the C5-2 probe) and also data were fitted with a straight line up to the concentration of 1% and are shown in Figures 6 and 7, respectively. The results of these fits are y=5199x + 167.8, and y=82.5x + 1.01, for C5-2 (R2=0.984) and L9-3 (R2 =0.986), respectively” (Results ¶ 2-3), wherein “The intensity is obtained from uncompressed enveloped detected data squared and then averaged from all pixel values in the ROI. The ROIs were selected manually for each image loop and an effort was made to place the ROI in the same spot in every loop. To repeatedly select the same region, the ROI shape was always a polygon with right angles and with two points being set at the same depth for all image loops. The ROIs were 7 mm wide by 35 mm long (approx. 250 mm2)” (Materials and Methods: Imaging protocol and intensity measurement ¶ 2). This linear relationship, as expressed in the equations y=5199x + 167.8, and y=82.5x + 1.01, for the respective probes, would allow contrast agent concentration (x), wherein “concentration of contrast agent solutions was proportional to the concentration of microbubbles” (Materials and Methods: Contrast agent solutions ¶ 3), to be calculated from the average intensity (y). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate compute microbubble concentration in an area in the body as the average signal intensity of nonlinear echo signals received from the body normalized with respect to the area, because for the assessment of therapy, there is a need to image and quantify blood perfusion, which is accomplished with microbubbles (Introduction ¶ 1-2).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seip ‘406 in view of Chin, as applied to claim 1, and in further view of Kislev (US 2008/0045865).

and further comprising 
an ultrasound imaging device (“ultrasound scanner 102 which further includes a console 104 and an imaging and therapy ultrasound probe 106” [0021]), coupled to receive ultrasonic imaging echo signals from the array transducer (probe 106 includes transducer 118 [0023] which would be used to receive the imaging echo signals as described in [0023] “clot-induced occlusion and/or ischemic region may be located using computed tomography (CT), magnetic resonance imaging (MRI), or ultrasound as with the same probe 106” and in [0032] image generation is described) and adapted to process the received ultrasonic imaging echo signals to produce an anatomical ultrasonic image of the therapy site in the body (“vessels 174 were being imaged and subjected to the excitation pulses of increasing pressure amplitude with each sector scan is a series of such scans” [0032] where the sector scans with transmitted signals by the probe 106 and received signals are described in [0026] and seen in fig. 1); 

Modified Seip ‘406 does not specifically disclose the transmitter is further adapted to cause the array transducer to produce therapeutic ultrasound pulses and imaging pulses in an alternating manner.
However, Kislev, also in the field of therapeutic and diagnostic ultrasound imaging, does teach the transmitter is further adapted to cause the array transducer to produce therapeutic ultrasound pulses and imaging pulses in an alternating manner ([0224] describes “operating the ultrasound probe 164 in diagnostic imaging mode” for step III and then “switch the ultrasound probe 164 to the suitable parameters of guided treatment mode” for step IV, and “as necessary, the ultrasound catheter tip 114 and electromagnetic radiation catheters tip 105 are moved to new location, step IV and step V are repeated until the whole volume of the targeted tissue 1 (or a plurality of targeted tissues) are exposed to temperature and time sufficient for the desired treatment”, therefore, the ultrasound probe is being switched to guided treatment mode until the entire volume of the target has undergone the desired treatment, which means that it must be getting switched back to diagnostic imaging mode with each new location, and is therefore an alternating manner).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate alternating therapy and imaging beams in order to track the progress of the therapy.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seip ‘406 in view of Chin and Kislev, as applied to claim 5, and in further view of Seip et al. (US 2018/0049762, hereinafter referred to as Seip ‘762).
Regarding claim 6, modified Seip ‘406 does not specifically disclose the ultrasound therapy probe further comprises a split aperture array transducer having one sub-aperture for imaging and another sub-aperture for therapy.
However, Seip ‘762, also in the field of therapeutic and diagnostic ultrasound imaging, does teach the ultrasound therapy probe (“the array is located in an ultrasound probe” [0021]) further comprises a split aperture array transducer having one sub-aperture for imaging and another sub-aperture for therapy (“The imaging transducer elements can be centrally positioned in the two dimensional array of therapy ultrasound elements. In some aspects, the imaging transducer elements are peripherally positioned around the two dimensional array of therapy transducer elements” [0019], wherein the separate groups of elements in distinct regions for imaging and therapy are distinct sub-apertures).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a split aperture array transducer having one sub-aperture for imaging and another sub-aperture for therapy in order to allow for optimized mechanical features depending on the function of the transducer as described in [0020] where  “imaging transducer elements can also include a heavier backing for wider bandwidth and/or a different acoustic matching layer for different energy coupling into a body” which allows the imaging transducer elements to operate at a higher frequency than the therapy transducer elements.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seip ‘406 in view of Chin, as applied to claim 1, in further view of Senior et al. (“Contrast echocardiography: evidence-based recommendations by European Association of Echocardiography”) and Vortman et al. (US 2018/0071553).
Regarding claim 15, modified Seip ‘406 does not disclose said programmed computer-based unit is further adapted to direct the system when a BC measurement declines below the target range. 
However, Senior, also in the field of low MI ultrasound imaging of microbubbles, does teach disclose said programmed computer-based unit is further adapted to direct the system when a BC measurement declines below the target range (“A special infusion pump has been developed for SonoVue, which provides constant agitation… The pump is then kept in a stand-by mode. The pump is started by the sonographer using a remote control and no additional staff is needed” (p. 200, col. 2), wherein a remote controlled pump would be part of a programmed computer-based unit and SonoVue is a contrast agent with microbubbles (p. 200, col. 2). Further, “When assessing for potential perfusion defects, it is crucial to avoid either oversaturation with contrast, or alternatively, inadequate concentration of contrast” (p. 208, col. 1)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have a programmed computer-based unit further adapted to direct the system when a BC measurement declines below the target range because “inadequate contrast concentration will obviate the detection of normally perfused and relatively underperfused regions” (p. 208, col. 1).

However, Vortman, also in the field of ultrasonic therapy, does teach said programmed computer-based unit is further adapted to direct the transmitter to decrease line density of transmitted ultrasound beams until BC measurements with the target range are maintained (First, it is disclosed in Applicant’s specification that line density corresponds to ultrasound beam width (p. 3). With this, Vortman discloses using point focus or a line focus in order to achieve acceptable BC measurements [0036], wherein “controller may be further configured to operate the transducer to generate a focus (e.g., a point focus or a line focus) having an acoustic radiation force and to use the acoustic radiation force to sweep the microbubbles outside the high-throughput areas” [0014] and “acoustic radiation force is produced by a change in the density of energy and momentum of the propagating ultrasound waves resulting from absorption, scattering or reflection from the skull” [0041]. Vortman goes on to disclose that point focus “may be characterized by half-widths in both dimensions of the focal plane on the order of a few acoustic wavelengths” [0040] and line focus “may have a half-width perpendicular thereto on the order of only a few acoustic wavelengths” [0040], therefore reducing the ultrasound beam width to the half-width). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to direct the transmitter to decrease line density of transmitted ultrasound beams until BC measurements with the target range are maintained as this is an effective means of altering the level of the microbubble concentration without needing to destroy the microbubbles.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seip ‘406 in view of Chin, as applied to claim 1, in further view of Senior et al. (“Contrast echocardiography: evidence-based recommendations by European Association of Echocardiography”).
Regarding claim 16, modified Seip ‘406 does not disclose said programmed computer-based unit is further adapted to, when a BC measurement increases above the target range of BC measurements, direct the source of microbubble infusion to decrease its flow of microbubbles. 
However, Senior, also in the field of low MI ultrasound imaging of microbubbles, does teach said programmed computer-based unit is further adapted to, when a BC measurement increases above the target range of BC measurements, direct the source of microbubble infusion to decrease its flow of microbubbles (“A special infusion pump has been developed for SonoVue, which provides constant agitation… The pump is then kept in a stand-by mode. The pump is started by the sonographer using a remote control and no additional staff is needed” (p. 200, col. 2), wherein a remote controlled pump would be part of a programmed computer-based unit and SonoVue is a contrast agent with microbubbles (p. 200, col. 2). Further, “When assessing for potential perfusion defects, it is crucial to avoid either oversaturation with contrast, or alternatively, inadequate concentration of contrast. Subtle subendocardial defects may be obscured by excess contrast. These may be revealed by a reduction in contrast infusion rate or further bubble destruction with additional intermittent high power frames” (p. 208, col. 1), wherein “Infusion of ultrasound contrast agents requires an infusion pump that is not limited by the detection of microbubbles, and which may be intermittently agitated to maintain heterogeneity of distribution of the microbubbles” (p. 200, col. 2)). 
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seip ‘406 in view of Chin, as applied to claim 1, in further view of Sliwa (US 2010/0168569).
Regarding claim 17, Seip ‘406 does not disclose that the therapy site is located at a given depth, and wherein said programmed computer-based unit is further adapted to measure BC at a depth shallower than the depth of the therapy site, and to measure BC at a depth deeper than the therapy site.
However, Chin does teach that the therapy site is located at a given depth, and wherein said programmed computer-based unit is further adapted to measure BC at a depth shallower than the depth of the therapy site, and to measure BC at a depth deeper than the therapy site (Chin’s apparatus is capable of performing this function as it is recited that Chin’s apparatus measures microbubble concentration at a site 200 and once the microbubble concentration reaches a threshold, therapy is applied at that site [0070]. Following this, the apparatus moves on to for a next site (e.g. neoplasm 205) that includes a series of focal points where again microbubble concentration is measured to ensure that the appropriate amount of microbubbles is there and therapy application follows to process the next site. Therefore, Chin’s apparatus would be capable of measuring BC at a plurality of depths/sites). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate measuring BC at multiple depths in order to ensure 
Modified Seip ‘406 does not disclose comparing the BC measurements. 
However, Sliwa, also in the field of ultrasound imaging of microbubbles, does teach comparing the BC measurements (“a microbubble map is created to allow visual assurance that all of the intended tissues reach a critical temperature during an ablation procedure. In general terms, the imaging subsystem 16 accumulates the microbubble populations in particular tissue(s) over time, thus showing where microbubbling has taken place at different times, and therefore, where ablation has occurred” [0064] and “the imaging subsystem 16 is configured to cumulatively record over two or more image frames where, in the image frame, microbubbles have occurred. This provides the practitioner performing an ablation procedure an indication of where, in the image frame, ablative treatment has been delivered over a period of treatment (i.e., over numerous image frames and/or over numerous ablative energy pulses or waveforms)” [0069]. This determination of where ablative treatment had occurred by observing microbubble concentrations over time would therefore require comparison between an earlier image frame’s microbubble concentrations to the most recent image frame’s microbubble concentrations). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporation comparison of BC measurements in order to provide information to the practitioner about where therapy/ablation needs to be applied.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seip ‘406 in view of Chin, as applied to claim 1, in further view of Seip et al. (US 2018/0049762, hereinafter referred to as Seip ‘762).

However, Seip ‘762, also in the field of therapeutic and diagnostic ultrasound imaging, does teach the ultrasound therapy probe (“the array is located in an ultrasound probe” [0021]) further comprises a split aperture array transducer having one sub-aperture for imaging and another sub-aperture for therapy (“The imaging transducer elements can be centrally positioned in the two dimensional array of therapy ultrasound elements. In some aspects, the imaging transducer elements are peripherally positioned around the two dimensional array of therapy transducer elements” [0019], wherein the separate groups of elements in distinct regions for imaging and therapy are distinct sub-apertures).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a split aperture array transducer having one sub-aperture for imaging and another sub-aperture for therapy in order to allow for optimized mechanical features depending on the function of the transducer as described in [0020] where  “imaging transducer elements can also include a heavier backing for wider bandwidth and/or a different acoustic matching layer for different energy coupling into a body” which allows the imaging transducer elements to operate at a higher frequency than the therapy transducer elements.

Response to Arguments
Applicant sets forth on p. 9-11 of the remarks dated November 29, 2020 that Seip (US 2018/0049762, hereinafter Seip ‘762) as evidenced by Sen and in view of Chin does not disclose amended claim 1. This has been fully considered and found persuasive. However, upon further 
Applicant’s sets forth on p. 11 of the remarks dated November 29, 2020 that regarding claim 1, Chin’s method of detecting microbubbles is “purely subjective” and that there is no measurement of microbubble concentration or adjustment of a source of microbubble infusion to maintain a target range of microbubble concentration as claimed. This has been fully considered and found not persuasive. First, the applicant appears draw his own conclusion from the teachings of Chin regarding the detection of microbubbles. However, arguments of counsel cannot take the place of factually supported objective evidence. See MPEP 2145(1). An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness. Further, attorney statements which are not evidence and must be supported by an appropriate affidavit or declaration as per MPEP 716.01. 
Second, as referenced in the art rejections herein, Chin does teach ultrasonically measuring concentration of microbubbles (BC) at the therapy site (as described in [0070], the bubble monitor detects an amount of microbubbles in an area of the vasculature, specifically blood vessel 210. With this, the ultrasound imaging system is used by the bubble monitor for detecting the presence of bubbles [0048]) and direct adjustment of the source of microbubble infusion in response to a BC measurement to maintain microbubble concentration within a target range (at the start of a procedure, where the patient has a 0 concentration of microbubbles, the user positions the therapy transducer and optionally image guidance and then the user actuates a switch to start the microbubble agent commencement, and once the bubble monitor detects the appropriate amount of bubbles, the control system is notified [0070]).

Applicant sets forth on p. 14 of the remarks dated November 29, 2020 that claims 15-19 are patentable by reason of their recitation of additional elements not found in the cited references and provides examples for claim 15 and 16. Specifically, that Vortman discusses the shape of focal region of the beam not the line density for claim 15 and that Senior discloses reducing infusion rate based on the microbubble cloud which is “purely subjective assessment”. This has been fully considered and found not persuasive. First, the applicant appears draw his own conclusion from the teachings of Vortman and Senior. However, arguments of counsel cannot take the place of factually supported objective evidence. See MPEP 2145(1). An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness. Further, attorney statements which are not evidence and must be supported by an appropriate affidavit or declaration as per MPEP 716.01. Second, as described in applicant’s specification (p.3) the line density corresponds to ultrasound beam width. With this, Vortman discloses using point focus or a line focus in order to achieve acceptable BC measurements [0036], wherein point focus “may be characterized by half-widths in both dimensions of the focal plane on the order of a few acoustic wavelengths” [0040] and line focus “may have a half-width perpendicular thereto on the order of only a few acoustic wavelengths” [0040], therefore reducing the ultrasound beam width 
	Applicant set forth on p. 3 of the remarks dated January 10, 2021 that the newly cited references as part of the updated search with the After Final Consideration Pilot 2.0 Program, including Seip ‘406 do not render the pending claims unpatentable, in particular that a computer-based unit adapted to measure sonotherapy signal strength and microbubble concentration and to act on those measurements as cited in claim 1 is not shown or suggested by the cited references. This has been fully considered and found not persuasive. As discussed above, new grounds of rejection for claim 1 are presented which utilize Seip ’406, found during the AFCP 2.0 search, in view of Chin. Specifically, Seip ‘406 discloses measuring the amplitude of nonlinear signals received from a specified area in response to therapeutic ultrasound energy delivered by the ultrasound therapy probe in paragraphs [0044]-[0047], as detailed in the art rejection herein, adjusting the transmit parameter in response to the amplitude in paragraph [0048], and measuring concentration of microbubbles as described in [0010] and [0038]. Further, Chin teaches ultrasonically measuring the microbubble concentration as described in [0070] and [0048], and adjusting the microbubble source in response to microbubble measurement as detailed in [0070].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/SERKAN AKAR/Primary Examiner, Art Unit 3793